MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                        FILED
      regarded as precedent or cited before any                             May 05 2020, 9:21 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
      Michael E. Hunt                                         James L. Whitlatch
      Rachel M. Rogers                                        Kathryn DeWeese
      Monroe County Public Defender’s                         Bunger & Robertson
      Office                                                  Bloomington, Indiana
      Bloomington, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      M.R.,                                                   May 5, 2020
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              19A-MH-3043
              v.                                              Appeal from the
                                                              Monroe Circuit Court
      Indiana University Health                               The Honorable
      Bloomington Hospital,                                   Stephen R. Galvin, Judge
      Appellee-Petitioner.                                    Trial Court Cause No.
                                                              53C07-1911-MH-443



      Kirsch, Judge.


[1]   M.R. appeals his temporary involuntary commitment at Indiana University

      Health Bloomington Hospital (“Hospital”), contending that the evidence was


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-3043 | May 5,2020                     Page 1 of 6
      insufficient to support the commitment for a period of up to ninety days and to

      support the order for forced medication. Sua sponte, we address the dispositive

      issue of whether M.R.’s appeal should be dismissed as moot because M.R.’s

      commitment concluded on February 24, 2020.


[2]   We dismiss.


                                 Facts and Procedural History
[3]   On November 18, 2019, M.R. was brought to the Hospital, and on that same

      day, the Hospital prepared an application for emergency detention on the basis

      that M.R. had “flooded his apartment,” was “tangential and paranoid[,]” and

      was not taking care of [himself].” Tr. Vol. 2 at 5; Appellant’s App. Vol. II at 6.

      The emergency detention application noted that M.R., who presented as

      psychotic, was suffering from a psychiatric disorder that substantially disturbed

      his thinking, feeling, or behavior and impaired his ability to function and that

      he had no insight and was suffering from impaired judgment. Appellant’s App.

      Vol. II at 6. The accompanying physician’s emergency statement echoed the

      allegations contained in the emergency detention application and also observed

      that M.R. had been falling at his home and was decompensating. Id. at 7. On

      November 20, 2019, the trial court issued an order approving the application for

      emergency detention. Id. at 8.


[4]   On November 21, 2019, the Hospital filed a report following emergency

      detention (“report”), a petition for involuntary commitment (“commitment

      petition”), and a physician’s statement. Id. at 9-15. The Hospital’s report stated

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-3043 | May 5,2020    Page 2 of 6
      that Hospital psychiatrist Dr. Michael Metrick (“Dr. Metrick”) examined M.R.

      and found probable cause to believe M.R. was suffering from schizophrenia and

      was gravely disabled. Id. at 11; Tr. Vol. 2 at 4-5. The commitment petition

      alleged that M.R. presented a substantial risk that he would harm himself, was

      gravely disabled as a result of his schizophrenia, was “paranoid [and]

      delusional” and “impedes [his] understanding of providing [for his] basic

      needs[,]” and that he did not have family, friends, or others willing and able to

      assist him in meeting his basic needs of food, clothing, and shelter. Appellant’s

      App. Vol. II at 9-10.


[5]   On November 26, 2019, the trial court held a hearing on the Hospital’s

      commitment petition. Id. at 3. Dr. Metrick was the sole witness to testify at the

      hearing. Tr. Vol. 1 at 2. His testimony addressed M.R.’s symptoms, including

      hallucinations, which were consistent with schizophrenia and that M.R. was

      not consistently taking his prescribed medication, Seroquel. Tr. Vol. 2 at 5-7.

      Dr. Metrick also testified that, in his opinion, M.R. was gravely disabled. Id. at

      7-8. Regarding M.R.’s substantially impaired judgment and its impact on his

      ability to function independently, Dr. Metrick stated that M.R. has “a lack of

      awareness of people attempting to assist him despite medical concerns[,]” has

      “refused basic treatment, including a physical exam[,]” and that his

      “understanding and consistency” in taking medication had been inconsistent.

      Id. at 10. Dr. Metrick indicated that M.R. lacked insight into his own need for

      psychiatric care or medical care. Id. He stated that the treatment plan was for

      M.R. to be in an environment where he can take his medication consistently,

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-3043 | May 5,2020   Page 3 of 6
      that commitment is the least restrictive environment for M.R, and that if M.R.

      were to be discharged he would not have a safe place to go. Id. at 11. Dr.

      Metrick also testified that he was seeking a forced medication order, which

      would include treatment with Seroquel and the possibility of treatment with

      other anti-psychotics such as Risperidone, Invega Sustenna, and Abilify

      Maintenna, if Seroquel, Dr. Metrick’s preferred option, did not work. Id. at 12-

      14. Dr. Metrick thought the benefits to M.R. of treatment with anti-psychotic

      medication outweighed the possible side effects of the medication and would

      help treat M.R.’s underlying schizophrenia. Id. at 14-15.


[6]   On that same day, the trial court issued the temporary commitment order,

      which found that M.R. suffers from schizophrenia and is gravely disabled as

      defined in Indiana Code section 12-7-2-96. Appellant’s App. Vol. II at 4. The

      temporary commitment order authorized a period of commitment in the

      Hospital not to exceed ninety days and forced medication treatment with

      Seroquel, Risperidone, Invega Sustenna, and Abilify Maintenna. Id. at 4-5.

      M.R. now appeals.


                                    Discussion and Decision
[7]   M.R. appeals the temporary commitment order, which was issued on

      November 26, 2019 and was set to expire on February 24, 2020. M.R. argues

      that the evidence is insufficient to support: (1) the temporary commitment

      order’s finding that he is gravely disabled; and (2) the forced medication order.

      Here, we are faced with the threshold issue of mootness as M.R.’s period of


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-3043 | May 5,2020   Page 4 of 6
      temporary involuntary commitment has lapsed. Therefore, this court cannot

      render effective relief to him.


[8]   When a court is unable to render effective relief to a party, the case is deemed

      moot and is usually dismissed. R.P. v. Optional Behavior MHS, 26 N.E.3d 1032,

      1035 (Ind. Ct. App. 2015). “The long-standing rule in Indiana courts has been

      that a case is deemed moot when no effective relief can be rendered to the

      parties before the court.” T.W. v. St. Vincent Hosp. & Health Care Ctr., Inc., 121

      N.E.3d 1039, 1042 (Ind. 2019). Although moot cases are usually dismissed,

      our courts have recognized that a case may be decided on its merits under an

      exception to the general rule when the case involves questions of “great public

      interest[,]” typically involving issues that are likely to recur. In re Commitment of

      J.B., 766 N.E.2d 795, 798 (Ind. Ct. App. 2002). “The question of how persons

      subject to involuntary commitment are treated by our trial courts is one of great

      importance to society. Indiana statutory and case law affirm that the value and

      dignity of the individual facing commitment or treatment is of great societal

      concern.” Id.


[9]   We decline to apply the mootness exception in this case. This court has

      previously considered, discussed, and resolved the issues M.R. raises in his

      appeal. See, e.g., B.D. v. Ind. Univ. Health Bloomington Hosp., 121 N.E.3d 1044

      (Ind. Ct. App. 2019) (addressing the sufficiency of the evidence for a forced

      medication order); T.A. v. Wishard Health Serv., Midtown Cmty. Mental Health

      Ctr., 950 N.E.2d 1266 (Ind. Ct. App. 2011) (addressing the sufficiency of the

      evidence for a temporary commitment order’s finding that an individual is

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-3043 | May 5,2020   Page 5 of 6
       gravely disabled). We are careful to consider the merits of involuntary

       commitments only when there is an issue of great public importance. Here,

       based on these facts, we do not find an issue of great public importance.

       Therefore, we dismiss M.R.’s appeal.


[10]   M.R.’s period of temporary involuntary commitment has expired, and we

       cannot provide effective relief. Therefore, this matter is moot, and, accordingly,

       we dismiss.


[11]   Dismissed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-3043 | May 5,2020   Page 6 of 6